Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
	This Office Action is in response to the applicant’s amendments and remarks filed on 03/21/2022. This Action is made FINAL.
Claims 2 and 10 are cancelled. 
Claims 1, 3-9, and 11-20 are pending for examination.

Regarding the rejection of claims 1-20 under 35 U.S.C. §112(b), applicant’s arguments are persuasive in view of applicant’s amendment to the claim(s) filed 03/21/2022, therefore the rejections are now withdrawn.

Regarding the rejection of claims 1, 3-9, and 11-20 under 35 U.S.C §103, applicant’s arguments have been fully considered and are not persuasive. In the remarks, applicant argued the following points. The examiner respectfully disagrees for at least the reasons outlined below each point. 

“Independent claims... have been amended to incorporate the following limitation(s): 
offload one or more non-thrust loads during the phase of flight, wherein the offloaded one or more non-thrust loads cycle between an ON state and an OFF state, wherein a duration in the OFF state of each non-thrust load in the one or more non-thrust loads is based on a load type for each non-thrust load 
Applicant submits that the cited references do not disclose, teach, or fairly suggest at least the above emphasized claimed features... 
In addition, the other cited references of Breit, Curry and Berkley fail to cure the deficiencies of the Jones reference, and the references in combination or alone fail to disclose the claim limitations as presented”, (Remarks, pages 7-8)
Regarding point a, Breit teaches the amended claim features. Breit teaches the offloaded one or more non-thrust loads cycle between an ON state and an OFF state (Breit, see at least Col 5, lines 9-28, where environmental control system (ECS) loads are cycled on and off for short periods of time). Breit further teaches wherein a duration in the OFF state of each non-thrust load in the one or more non-thrust loads is based on a load type for each non-thrust load (Breit, see at least Col 5, lines 9-28, where ECS loads are cycled off for a short period of time and where loads like motors are kept off to ensure they are not started at the same time). 
The broadest reasonable interpretation of the amended claim language wherein a duration in the OFF state of each non-thrust load in the one or more non-thrust loads is based on a load type for each non-thrust load merely requires that different types of non-thrust loads have different OFF durations. Breit teaches that the cycle for each non-thrust load depends upon the type of load. ECS loads are cycled on and off in short durations, whereas non-thrust loads such as motors, which require a high start current, are kept off to ensure they do not start at the same time. This sequencing teaches that the type of non-thrust load affects the duration the non-thrust load is kept off, i.e. a duration in the OFF state of each non-thrust load in the one or more non-thrust loads is based on a load type for each non-thrust load. 
Finally, applicant cites ¶[0034] from the specification in support of the amended features and argues the prior art fails to teach the features described therein. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ¶[0034]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

“Claims 2-8 and 10-20 depend from claims 1 and 9, respectively, and are believed to be allowable at least due to their dependency on an allowable base claim.”, (Remarks, page 8)
Regarding point b, for at least the reasons outlined above regarding the rejection of independent claims 1 and 9, the rejection of dependent claims 3-8 and 11-20 under 35 U.S.C. §103 is maintained. Dependent claims 2 and 10 are currently cancelled. 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 3-9, 11-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Breit and in further view of Curry et al. (US Patent No 5,791,982).
	Jones, Breit, and Curry were both cited in a previous Office Action.
	
	Regarding claim 1, Jones teaches:
A system for offloading non-thrust loads, the system comprising: 
(Jones, Abstract: “…methods and systems for selective use of an auxiliary power source inflight in order to reduce fuel consumption of an aircraft”)

one or more thrust loads; 
(Jones, FIG. 1: (100); FIG. 2;
¶[0015]: “…The aircraft 100 may be any type of aircraft 100 with an engine, such as a fixed-wing aircraft, a rotary-wing aircraft, and a jet aircraft. The main power source 102 may comprise one or more gas turbine engines, such as the one illustrated in FIG. 2…”;
Where the aircraft engines are one or more thrust loads)

one or more non-thrust loads; 
(Jones, FIG. 1: (108);
¶[0025]: “…aircraft 100 comprises various loads, illustratively provided as pneumatic loads 106 and electrical loads 108. The electrical loads 108 correspond to any aircraft electrical system or device that generates, transmits, distributes, utilises, and/or stores electrical energy. For example, the electrical loads may include an electric starter, lights, electric flight instruments, navigation aids, and radios…”;
Where electrical loads 108 are one or more non-thrust loads)

a controller that is operably coupled to the one or more thrust loads and the one or more non-thrust loads, the controller configured to control the thrust loads and non-thrust loads, wherein the controller is configured to: 
(Jones, FIG. 1: (108), (110), (116);
¶[0028]: “The power management controller 116 is configured for distributing loads, such as the pneumatic loads 106 and/or the electrical loads 108 between the main power source 102 and auxiliary power source 104…”;
¶[0050]: “An example embodiment of the power management controller 116 is illustrated in FIG. 5. A computing device 500…”;
¶[0052]: “In some embodiments, the computing device 500 sends one or more control signals directly to valves for opening and closing air flow to the pneumatic loads 106…”;
Where power management controller 116 (a controller) controls distribution of electrical loads 108 and pneumatic loads 106 (that is operably coupled to the one or more thrust loads and the one or more non-thrust loads) and also controls the valves for distributing pneumatic loads 106, such that lower pneumatic loading 106 on main power source 102 provides more power from the main engines for propulsion (the controller configured to control the thrust loads and non-thrust loads))

receive input from one or more sources; 
(Jones, FIG. 1: (110), (114), (116);
¶[0027]: “…The aircraft control systems 110 are also connected to aircraft commands 114… The aircraft commands 114 are also connected to engine control systems 112…”;
¶[0028]: “…Aircraft 100 also comprises a power management controller 116, operatively connected between the aircraft control systems 110, the engine control systems 112…”;
Where power management controller 116 receives information such as aircraft commands 114 (receive input) from aircraft control system 110 and engine control system 112 (from one or more sources))

identify a phase of flight based at least in part on the received input; 
(Jones, 
¶[0047]: “In some embodiments, loads are distributed in order to maximize thrust or minimize turbine temperature on the main power source 102. This may occur, for example, if take-off and climb/maximum continuous main power source power are indicated by the aircraft commands 114 (i.e. the throttle) and confirmed by the aircraft control systems 110 (i.e. the FMS)”;
Where power management system 116 determines the aircraft is in take-off/climb (identify a phase of flight) based on the aircraft commands 114, i.e. throttle (based at least in part on the received input))

offload one or more non-thrust loads during the phase of flight [...]; and 
(Jones, 
¶[0046]: “Electrical loads 108 may also be distributed to the auxiliary power source 104, in part or in full, using the same principle of fuel consumption… The distribution system of the aircraft 100 allows the electrical loads 108 to be selectively distributed between the main power source 102 and the auxiliary power source 104 to obtain the overall most efficient distribution of power between the sources 102, 104 so as to minimize fuel consumption”;
¶[0047]: “…take-off and climb/maximum continuous main power source power are indicated by the aircraft commands 114 (i.e. the throttle) and confirmed by the aircraft control systems 110 (i.e. the FMS). In such a circumstance, the power management controller 116 may transfer loads to the auxiliary power source 104…”;
Where the power management controller 116 transfers loads such as the electrical loads 108 to the auxiliary power source 104 (offload one or more non-thrust loads) while the aircraft is in a take-off and climb phase (during the phase of flight))

restore the offloaded one or more non-thrust loads[...].
(Jones, 
¶[0046]: “…The distribution system of the aircraft 100 allows the electrical loads 108 to be selectively distributed between the main power source 102 and the auxiliary power source 104 to obtain the overall most efficient distribution of power between the sources 102, 104 so as to minimize fuel consumption…”;
¶[0047]: “…Once the FMS indicates that stable flight is anticipated at efficient engine conditions for some time, the auxiliary power source 104 is shut down to conserve fuel unless there is a need to bring it on line to act as an emergency generator...”;
Where once the Flight Management System determines stable flight, auxiliary power source 104 is shut down and the transferred loads are then powered by the main source 102 (restore the offloaded one or more loads)).

Jones fails to explicitly teach offload one or more non-thrust loads during the phase of flight, wherein the offloaded one or more non-thrust loads cycle between an ON state and an OFF state, wherein a duration in the OFF state of each non-thrust load in the one or more non-thrust loads is based on a load type for each non-thrust load, and wherein restoring the offloaded one or more non-thrust loads that were turned OFF are turned ON based at least in part on threshold levels for a fuselage detected by sensors the limitations bolded for emphasis. 

However, in the same field of endeavor, Breit teaches:
[offload one or more non-thrust loads during the phase of flight], wherein the offloaded one or more non-thrust loads cycle between an ON state and an OFF state, 
(Breit, FIG. 3, FIG. 4; FIG. 5A; FIG. 5B;
Col 5, lines 1-7: “Referring now to FIGS. 1, 2, 4, and 5B, predicted electrical loads for each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 have been re-sequenced among the time increments into which each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 have been subdivided. Any of several exemplary load sequencing schemes may be used. In general, electrical loads are controlled so maximum loads do not arbitrarily coincide”;
Col 5, lines 9-28: “…electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods… Similarly, de-icing loads may be cycled on and off instead of remaining continuously on. As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times. As another example, starting of motors, such as fan motors (part of the ECS) and fuel pump motors, can be sequenced such that motor starting current surges do not occur at the same time”;
Where aircraft loads, as shown in FIG. 5A and FIG. 5B, are adjusted based on the phase of flight ([offload one or more non-thrust loads during the phase of flight]), such that the environmental control system loads are cycled on and off (wherein the offloaded one or more non-thrust loads cycle between an ON state and an OFF state)) 

wherein a duration in the OFF state of each non-thrust load in the one or more non-thrust loads is based on a load type for each non-thrust load; and
(Breit, FIG. 3, FIG. 4; FIG. 5A; FIG. 5B;
Col 5, lines 1-7: “Referring now to FIGS. 1, 2, 4, and 5B, predicted electrical loads for each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 have been re-sequenced among the time increments into which each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 have been subdivided. Any of several exemplary load sequencing schemes may be used. In general, electrical loads are controlled so maximum loads do not arbitrarily coincide”;
Col 5, lines 9-28: “…electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods… Similarly, de-icing loads may be cycled on and off instead of remaining continuously on. As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times. As another example, starting of motors, such as fan motors (part of the ECS) and fuel pump motors, can be sequenced such that motor starting current surges do not occur at the same time”;
Where the aircraft loads are sequenced to be on and off (wherein a duration in the OFF state of each non-thrust load in the one or more non-thrust loads) at different times to reduce the amount of maximum loading overall, based on the load type (is based on a load type for each non-thrust load), e.g. ECS loads are cycled off for a short period of time and motors are sequenced to be off to ensure the starting current surges do not occur at the same time).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system of Jones with the feature of turning off a non-thrust load for a duration based on the type of load of Breit so that “…planning data as well as operational data may be used to optimize capability of an electrical power generating system” and the “electrical power generating system may be adapted to the load, and overall electrical loading may be reduced during each phase of the operation” (Breit, Col 2, lines 6-11).

The combination of Jones and Breit fails to explicitly teach wherein restoring the offloaded one or more non-thrust loads that were turned OFF are turned ON based at least in part on threshold levels for a fuselage detected by sensors, the limitation bolded for emphasis. 
However, in the same field of endeavor, Curry teaches: 
[...] wherein restoring the offloaded one or more non-thrust loads that were turned OFF are turned ON based at least in part on threshold levels for a fuselage detected by sensors.
(Curry, see drawing OBOGS 49, Oxygen sensor 17, Humidity sensor 19, Pressure sensor 21;
Col 3, lines 31-48: “The air quality controller 23 implements an algorithm which reflects the way in which the five input variables (temperature, total pressure, relative or absolute humidity, and the oxygen and carbon dioxide levels) affect the well-being of the human population in the aircraft cabin. Three output signals are generated by the air quality controller, one of which leads to the oxygen control unit 41, a second to the recirculation/fresh air control 43, and a third to the humidification control 45. Of these three, oxygen and carbon dioxide levels are the most important and the humidification feature may optionally be omitted for weight reduction, initial cost reduction or equipment longevity. Oxygen control unit 41 controls the operation of an onboard oxygen generating system ("OBOGS") 49 which generates oxygen from the ambient air by pushing air through a molecular sieve which separates out the nitrogen and other undesirable gases. Because such oxygen generating systems have been designed for aircraft use, they are relatively lightweight”;
Col 4, lines 6-18: “The minimum individual discomfort parameters which need to be monitored are at least oxygen partial pressure and carbon dioxide partial pressure within the cabin. The individual discomfort parameters may further include the humidity, air pressure and temperature within the cabin. The air quality controller may exert control over the additional oxygen based solely on information from the oxygen sensor 17. It may similarly regulate the relative amounts of recirculated and fresh air based only on the carbon dioxide levels in the cabin. Optionally, humidity can also be controlled directly by input information from sensor 19. With a minimal control scheme, oxygen control 41 supplies supplemental oxygen to the cabin air when the monitored oxygen partial pressure falls below a predetermined minimum”;
Claim 9;
Where the air quality controller determines to activate oxygen control 41 and onboard oxygen generating system (OBOGS) 49 (wherein restoring the offloaded one or more non-thrust loads that were turned OFF are turned ON) when the oxygen partial pressure falls below a predetermined minimum based on sensors in the cabin (based at least in part on threshold levels for a fuselage detected by sensors). See at least Col 2, line 66 to Col 3, line 30 for additional details on the sensor placement).

	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system of Jones and Breit with the feature of turning on offloaded non-thrust loads based on threshold levels for a fuselage of Curry because “The primary thrust of the present invention is not simply to maintain life support levels within the cabin; it is to maintain levels which ensure passenger comfort” (Curry, Col 1, lines 15-18). That is, by activating the onboard oxygen generating system (OBOGS) when cabin oxygen levels decrease below a threshold value, passenger comfort can be maintained. 


	Regarding claim 3, Jones, Breit, and Curry teach the system of claim 1. Jones further teaches:
wherein the controller is configured to determine a pattern of usage of the one or more [non-] thrust loads over a period of time to minimize active one or more non-thrust loads during the identified phase of flight.
(Jones, 
¶[0037]: “… models may be used to predict fuel consumption for the main power source 102 and the auxiliary power source 104. For example, modeling may be performed based on flight condition, throttle setting, and the installation extractions, which include aircraft bleed air flow demand for pneumatic systems and generator power extraction… Such models may therefore be used for predicted fuel flow comparisons to select the best power option for the loads”;
¶[0039]: “In some embodiments, the performance of an Environmental Control System (ECS) may be modelled in a manner similar as that of the main power source 102 and the auxiliary power source 104. The ECS may be responsible for most of the inflight use of engine bleed-air and comprise elements that can be modelled using basic thermodynamic processes. The ECS model may thus be used to determine power load allocation. For example, ECS demand for cabin conditioning may be minimized based on predicted bleed outlet conditions (i.e. pressure, temperature) for both the main power source 102 and the auxiliary power source 104 by running the ECS model”;
Where the power management controller 116 (wherein the controller) uses models to predict fuel consumption and bleed outlet conditions of the main power source 102 and the auxiliary power source 104, including temperature and pressure conditions (is configured to determine a pattern of usage of the one or more [...] thrust loads over a period of time).
The power management controller 116 (wherein the controller) uses the same models on the Environmental Control System to determine when to minimize cabin conditioning (to minimize active one or more non-thrust loads during the identified phase of flight) based on the bleed outlet conditions of main power source 102 and auxiliary power source 104 (a pattern of usage of the one or more [...] thrust loads over a period of time), i.e. temperature and pressure outlet conditions that identify a phase of flight (during the identified phase of flight)). 

Although Jones the controller is configured to determine a pattern of usage of the one or more [non-] thrust loads over a period of time to minimize active one or more non-thrust loads during the identified phase of flight, Jones fails to teach to determine a pattern of usage of the one or more non-thrust loads over a period of time to minimize active one or more non-thrust loads during the identified phase of flight. 

However Breit further teaches:
[…] to determine a pattern of usage of the one or more non-thrust loads over a period of time to minimize active one or more non-thrust loads during the identified phase of flight.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 9: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like). The analysis at the block 36 may be made based on a correlation made at a block 38 of typical electrical loading with events in the flight plan that are planned to occur during the phases 18, 20, 22, 24, 26, 28, 30, and 32. The prediction of electrical loading at the block 36 may also include an analysis of historical load data, if desired, at an optional block 40”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 4, lines 62-67: “At a block 54 predicted electrical loads for a phase are re-sequenced among the time increments for the phase such that electrical loading is substantially equalized for all of the time periods of the phase. The re-sequencing of the loads at the block 54 is performed for all of the phases 18, 20, 22, 24, 26, 28, 30, and 32”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power and load management system 100 predicts electrical loading of non-thrust items in different phases of flight based on information from a flight plan and historical data ([…] to determine a pattern of usage of the one or more non-thrust loads over a period of time) and re-sequences the electrical loads to minimize the time that a load is on such that maximum loading does not occur at the same time (to minimize active one or more non-thrust loads) for the phases of flight depicted in FIG. 5A and FIG. 5B (during the identified phase of flight)). 


	Regarding claim 4, Jones, Breit, and Curry teach the system of claim 3. Breit further teaches:
wherein the controller is configured to manage interactions between the one or more non-thrust loads based at least in part on minimizing the active one or more non-thrust loads during the identified phase of flight, wherein managing the interactions comprises determining a time to activate the one or more non-thrust loads.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 4, lines 62-67: “At a block 54 predicted electrical loads for a phase are re-sequenced among the time increments for the phase such that electrical loading is substantially equalized for all of the time periods of the phase. The re-sequencing of the loads at the block 54 is performed for all of the phases 18, 20, 22, 24, 26, 28, 30, and 32”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power management and load system 100 (the controller) re-sequences predicted loads such that maximum loading does not occur in a same time increment when other loads are at a maximum (is configured to manage interactions between the one or more non-thrust loads based at least in part on minimizing the active one or more non-thrust loads) for each phase of flight in FIG. 5A and FIG. 5B (during the identified phase of flight); wherein the power management and load system 100 sequences galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) so that they are scheduled to be on at different times (wherein managing the interactions comprises determining a time to activate the one or more non-thrust loads)).


	Regarding claim 5, Jones, Breit, and Curry teach the system of claim 4. Breit further teaches:
wherein an auxiliary power source is at least one of a battery, an auxiliary power unit, or fuel cell.
(Breit, FIG. 7: (74), (283), (279);
Col 7, line 63 to Col 8, line 3: “Referring additionally to FIG. 7, in another exemplary embodiment a method 200 permits an energy storage device or devices (such as a capacitor bank, a bank of batteries, a flywheel energy storage device, or the like) to be used to power loads when the threshold levels 32 exceed electrical power generating capacity 72 and/or to store electrical power when electrical power generating capacity 72 exceeds the threshold levels 32...”;
Where FIG. 7 illustrates a system for supplementing the non-thrust loads using an auxiliary power source that includes a bank of batteries (wherein an auxiliary power source is a battery). Fig. 7 illustrates in blocks 76, 281, and 283, comparing the generator capacity to a threshold and when the generator capacity is above a threshold, storing energy in the bank of batteries, i.e. a rechargeable battery).
	

	Regarding claim 6, Jones, Breit, and Curry teach the system of claim 1. Jones further teaches:
wherein the one or more non-thrust loads are automatically restored [after a configurable period of time or manually restored].
(Jones, FIG. 4: (406), (408);
¶[0034]: “At step 406, allocation of the power loads is determined so as to minimize fuel consumption… At step 408, loads are distributed between the main power source 102 and the auxiliary power source 104 so as to minimize fuel consumption and as per the allocation determined at step 406…”;
¶[0036]: “Step 406 of determining a load allocation and step 408 of distributing the loads may be configured to take place continuously throughout the flight... may be performed periodically throughout the flight, at a regular frequency based on time… ”;
Where the power management controller 116 performs steps 406 and 408 automatically to determine optimal distribution of power loads between the main power source 102 and auxiliary power source 104 to minimize fuel consumption at a regular frequency based on time.
In a case where powering the loads from the main power source 102 is determined to minimize fuel consumption, power management controller 116 automatically shifts power loads back to the main power source 102 (the one or more non-thrust loads are automatically restored)). 

Although Jones teaches one or more non-thrust loads are automatically restored […], Jones fails to explicitly teach the one or more non-thrust loads are automatically restored after a configurable period of time or manually restored. 
However Breit further teaches:
wherein the one or more non-thrust loads are automatically restored after a configurable period of time or manually restored.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 3: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like)”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power and load management system 100 predicts electrical loading of non-thrust items in different phases of flight in block 36 and divides the predicted electrical loads into controllable time increments (configurable period of time). 
Power management and load system 100 then re-sequences predicted loads such that galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) are not on in the same time increment and instead can be scheduled to be on and off at different time increments.
Thus a coffee pot and refrigeration compressor (the one or more non-thrust loads) may be off in one time increment and then automatically turned on in the next controllable time increment as scheduled (are automatically restored after a configurable period of time or manually restored)).

	
	Regarding claim 7, Jones, Breit, and Curry teach the system of claim 1. Jones further teaches: 
wherein the one or more non-thrust loads are automatically restored [upon entering a different phase of flight].
(Jones, FIG. 4: (406), (408);
¶[0034]: “At step 406, allocation of the power loads is determined so as to minimize fuel consumption… At step 408, loads are distributed between the main power source 102 and the auxiliary power source 104 so as to minimize fuel consumption and as per the allocation determined at step 406…”;
¶[0036]: “Step 406 of determining a load allocation and step 408 of distributing the loads may be configured to take place continuously throughout the flight... steps 406, 408 may be performed upon a specific trigger, which may be based on a flight regime, an engine operating condition, an aircraft operating condition, a sensor measurement, or the like…”;
Where the power management controller 116 performs steps 406 and 408 automatically to determine optimal distribution of power loads between the main power source 102 and auxiliary power source 104 to minimize fuel consumption when triggered by an event based on a flight regime, an engine operating condition, or an aircraft operating condition.
In a case where powering the loads from the main power source 102 is determined to minimize fuel consumption, power management controller 116 automatically shifts power loads back to the main power source 102 (the one or more non-thrust loads are automatically restored)). 

Although Jones teaches one or more non-thrust loads are automatically restored […], Jones fails to explicitly teach the one or more non-thrust loads are automatically restored upon entering a different phase of flight. 
However Breit further teaches:
wherein the one or more non-thrust loads are automatically restored upon entering a different phase of flight.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 3: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like)”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power and load management system 100 predicts electrical loading of non-thrust items in different phases of flight in block 36 (different phase of flight) and divides the predicted electrical loads into controllable time increments. 
Power management and load system 100 then re-sequences predicted loads such that galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) are not on in the same time increment and instead can be scheduled to be on and off at different time increments.
Thus a coffee pot and refrigeration compressor (the one or more non-thrust loads) that is off in the last time increment in flight phase 24, CLIMB (a phase of flight) and is then automatically turned on (are automatically restored) in the next time increment, which is the first time increment in flight phase 26, CRUISE (upon entering a different phase of flight) as scheduled).


	Regarding claim 8, Jones, Breit, and Curry teach the system of claim 1. Jones further teaches: 
wherein the controller is configured to identify the phase of flight as a climb phase of flight that requires thrust.
(Jones, 
¶[0027]: “…various information is transmitted from one aircraft control system to another, such as flight mode or regime (i.e. take-off, climb, cruise, descent, taxi, etc.) and other aircraft operating parameters (i.e. pressure, temperature, speed, etc.). The aircraft control systems 110 are also connected to aircraft commands 114, which may comprise primary controls such as a control yoke, a center stick or side stick, rudder pedals, and throttle controls, and/or secondary controls, for receiving from the aircraft commands 114 control signals for control of the aircraft 100. The aircraft commands 114 are also connected to engine control systems 112…”;
¶[0028]: “Aircraft 100 also comprises a power management controller 116, operatively connected between the aircraft control systems 110, the engine control systems 112, the electrical loads 108, and the pneumatic loads 106…”;
¶[0047]: “In some embodiments, loads are distributed in order to maximize thrust or minimize turbine temperature on the main power source 102. This may occur, for example, if take-off and climb/maximum continuous main power source power are indicated by the aircraft commands 114 (i.e. the throttle) and confirmed by the aircraft control systems 110 (i.e. the FMS). In such a circumstance, the power management controller 116 may transfer loads to the auxiliary power source 104 …”;
Where the power management controller 116 (the controller) identifies a phase of flight, including climb, based on information from aircraft control systems 110 and engine control systems 112 (is configured to identify the phase of flight) where the power management controller 116 transfers loads off the main power source to the auxiliary power source in order to maximize thrust (as a climb phase of flight that requires thrust)).


	Regarding claim 9, the claim limitations recite a method having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above.
 

	Regarding claim 11, the claim limitations recite a method having limitations similar to those of claim 3 and therefore is rejected on the same basis, as outlined above.


	Regarding claim 12, the claim limitations recite a method having limitations similar to those of claim 4 and therefore is rejected on the same basis, as outlined above.


	Regarding claim 13, Jones, Breit, and Curry teach the computer implemented method of claim 9. Jones further teaches: 
wherein the one or more non-thrust loads are automatically restored [after an expiry of a period of time].
(Jones, FIG. 4: (406), (408);
¶[0034]: “At step 406, allocation of the power loads is determined so as to minimize fuel consumption… At step 408, loads are distributed between the main power source 102 and the auxiliary power source 104 so as to minimize fuel consumption and as per the allocation determined at step 406…”;
¶[0036]: “Step 406 of determining a load allocation and step 408 of distributing the loads may be configured to take place continuously throughout the flight... may be performed periodically throughout the flight, at a regular frequency based on time… ”;
Where the power management controller 116 performs steps 406 and 408 automatically to determine optimal distribution of power loads between the main power source 102 and auxiliary power source 104 to minimize fuel consumption at a regular frequency based on time.
In a case where powering the loads from the main power source 102 is determined to minimize fuel consumption, power management controller 116 automatically shifts power loads back to the main power source 102 (the one or more non-thrust loads are automatically restored)). 

Although Jones teaches one or more non-thrust loads are automatically restored [...], Jones fails to explicitly teach one or more non-thrust loads are automatically restored after an expiry of a period of time
However Breit further teaches:
wherein the one or more non-thrust loads are automatically restored after an expiry period of time.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 3: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like)”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power and load management system 100 predicts electrical loading of non-thrust items in different phases of flight in block 36 and divides the predicted electrical loads into controllable time increments (periods of time). 
Power management and load system 100 then re-sequences predicted loads such that galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) are not on in the same time increment and instead can be scheduled to be on and off at different time increments.
Thus a coffee pot and refrigeration compressor (the one or more non-thrust loads) may be off in one time increment and then automatically turned on (are automatically restored) in the next controllable time increment as scheduled, after the “off” time increment has passed (after an expiry period of time)).


	Regarding claim 16, Jones, Breit, and Curry teach the method of claim 9. Breit further teaches:
wherein the phase of flight is an initial climb phase of flight.
(Breit, FIG. 2: (24);
Col 7, lines 14-16: “The FMS 104 also provides real-time flight status to the system 100. The FMS 104 provides real-time data regarding where the aircraft 16 (FIG. 2) is relative to the flight plan”;
Where system 100 determines when the aircraft is in various phases of flight shown in FIG. 2 based on the real-time data from the flight management system 104 and where the CLIMB phase 24 is an initial climb phase of flight (the phase of flight is an initial climb phase of flight)). 


	Regarding claim 17, Jones, Breit, and Curry teach the method of claim 16. Jones further teaches: 
wherein an auxiliary power source includes at least one of a battery, an auxiliary power unit, or fuel cell.
(Jones, FIG. 1: (102), (104); 
¶[0006]: “…an aircraft having at least one main power source for providing propulsive power to the aircraft and at least one auxiliary power source for providing auxiliary power to the aircraft…”;
¶[0016]: “The at least one auxiliary power source 104 provides secondary power to the aircraft 100 inflight. The auxiliary power source 104 may comprise engine assemblies of a same or different type as the main power source 102…”;
¶[0026]: “…The loads 106, 108 may be powered by the main power source 102, the auxiliary power source 104, or both…”;
Where the main power source 102 comprises the engines for propulsion (thrust loads) and where the auxiliary power source 104 comprises a separate engine to power the electrical loads 108 and pneumatic loads 106 (non-thrust loads) as needed; wherein the auxiliary power source 104 is an engine different from the main power source 102 (an auxiliary power source includes an auxiliary power unit)). 


	Regarding claim 18, Jones, Breit, and Curry teach the method of claim 9. Breit further teaches:
wherein the one or more non-thrust loads are offloaded during the entire phase of flight.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 3: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like)”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power and load management system 100 predicts electrical loading of non-thrust items in different phases of flight in block 36 and divides the predicted electrical loads into controllable time increments. 
In this example, there are three time increments, however, the time increments could be controlled to one per phase of flight, as Breit teaches the time increments are controllable. 
Power management and load system 100 then re-sequences predicted loads such that galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) are not on in the same time increment and instead can be scheduled to be on and off at different time increments.
Thus a coffee pot and refrigeration compressor (the one or more non-thrust loads) may be OFF in one time increment which is controlled to one per flight phase (are offloaded during the entire phase of flight).
Or, in the original example shown, the coffee pot and refrigeration compressor (one or more non-thrust loads) may be sequenced OFF for three time increments in a row, so long as the time increments they are ON do not coincide with other maximum loading).


	Regarding claim 19, Jones, Breit, and Curry teach the method of claim 9. Breit further teaches:
wherein the one or more non-thrust loads are offloaded during a portion of the phase of flight.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 3: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like)”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power and load management system 100 predicts electrical loading of non-thrust items in different phases of flight in block 36 and divides the predicted electrical loads into controllable time increments (a portion of the phase of flight). 
Power management and load system 100 then re-sequences predicted loads such that galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) are not on in the same time increment and instead can be scheduled to be on and off at different time increments.
Thus a coffee pot and refrigeration compressor (the one or more non-thrust loads) may be OFF in one time increment (are offloaded during a portion of the phase of flight) and then automatically turned ON in the next time increment as scheduled). 


	Regarding claim 20, Jones, Breit, and Curry teach the method of claim 9. Breit further teaches:
wherein offloading the one or more non-thrust loads is based on exceeding a threshold level.
(Breit, FIG. 1: (56), (58), (64); FIG. 2: (32), (48);
Col 5, lines 54-67: “Referring back to FIGS. 1 and 2, after the loads have been re-sequenced at the block 54 (FIG. 4) the load profile 48 is compared to the threshold 32 at a block 56. A determination is made at a decision block 58 whether the difference between the load profile 48 and the threshold profile 32 is less than the margin M. When the difference between the load profile 48 and the threshold profile 32 is less than the margin M, at a block 60 the load profile 48 and/or the threshold profile 32 is updated to maintain the margin M between the load profile 48 and the threshold profile 32.
If the load profile 48 has been adjusted at the block 60 (as determined at a decision block 62), then at a block 64 loads are adjusted accordingly during operations to implement changes to the load profile 48”;
Col 7, lines 38-45: “When loads are to be adjusted (such as at the block 64 (FIG. 1)), the system 100 provides an appropriate control signal to a desired load controller 114 or a desired motor controller 120 via the multiplexer 116. If larger groups of loads are to be controlled (such as by shutting down a portion of a transfer bus 122), then the system 100 provides a control signal to a bus power control unit 124 which, in turn, controls the transfer bus 122”;
Where the loads are adjusted at block 64 by shutting down a portion of the transfer bus (offloading the one or more non-thrust loads) based on if the difference between load profile 48 and threshold profile 32 in FIG. 2 is less than a margin M (load profile 48 exceeds a threshold level of maintaining a margin M) (is based on exceeding a threshold level)). 



	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Breit, and Curry as applied to claim 9 above, and in further view of Berkley. 
	Berkley was first cited in a previous Office Action.
	
	Regarding claim 14, Jones, Breit, and Curry teach the method of claim 9. 
Although Jones teaches the one or more non-thrust loads are restored as outlined above in claim 9, the combination of Jones, Breit, and Curry fails to explicitly teach the one or more non-thrust loads are manually restored by an operator. 

However, in the same field of endeavor, Berkley teaches:
wherein the one or more non-thrust loads are manually restored by an operator.
(Berkley, FIG. 2: (213); FIG. 3); 
¶[0025]: “The Avionics Control Unit (ACU) 215 is connected to and may control electronic components of the rotorcraft…”;
¶[0026]: “The Electrical Power Distribution System (EPDS) 213 is connected to the ACU 215 and may control the distribution of electrical power between components of the rotorcraft... In some cases, the EPDS 213 may include circuit breakers, and the pilot or the ACU 215 can couple or decouple a load or a group of loads from an electrical bus at a circuit breaker…”;
¶[0029]: “…Each SPDU includes one or more circuit breakers that are each connected to one or more electrical loads. Each SPDU can couple or decouple each of the connected loads from an electrical bus 317 via its circuit breakers. Loads may include rotorcraft components such as a flight control system, actuators, lights, displays, or other rotorcraft components and accessories…”;
Where the Avionics Control Unit 215 can de-couple one or more electrical loads such as lights and displays (offloads one or more non-thrust loads) and where a load or a group of loads (the one or more non-thrust loads) are coupled to the electrical bus (are manually restored) at a circuit breaker by the pilot (by an operator)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Jones, Breit, and Curry with the method of manually restoring one or more non-thrust loads by an operator of Berkley because “…A load or group of loads may also be re-coupled to the bus if the amount of available electrical power increases. In some cases, a load or group of loads that is decoupled from the bus may be coupled to the bus when the functionality of the load or group of loads is desired…” where a pilot may desire the functionality of a group of loads and may re-couple the loads once an adequate amount of electrical power is available.


	Regarding claim 15, Jones, Breit, and Curry teach the computer implemented method of claim 9. Breit further teaches:
wherein the non-thrust loads are [manually] restored upon entering a different phase of flight.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 3: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like)”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power and load management system 100 predicts electrical loading of non-thrust items in different phases of flight in block 36 (different phase of flight) and divides the predicted electrical loads into controllable time increments. 
Power management and load system 100 then re-sequences predicted loads such that galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) are not on in the same time increment and instead can be scheduled to be on and off at different time increments.
Thus a coffee pot and refrigeration compressor (the non-thrust loads) may be off in the last time increment in flight phase 24, CLIMB (a phase of flight) and then automatically turned on (are [...] restored) in the next time increment, which is the first time increment in flight phase 26, CRUISE (upon entering a different phase of flight) as scheduled). 

Although Jones, Breit, and Curry teach the computer implemented method of claim 9, wherein the non-thrust loads are [manually] restored upon entering a different phase of flight, the combination of Jones, Breit, and Curry fails to teach the non-thrust loads are manually restored […]. 

However, in the same field of endeavor, Berkley teaches:
wherein the non-thrust loads are manually restored […].
(Berkley, FIG. 2: (213); FIG. 3); 
¶[0025]: “The Avionics Control Unit (ACU) 215 is connected to and may control electronic components of the rotorcraft…”;
¶[0026]: “The Electrical Power Distribution System (EPDS) 213 is connected to the ACU 215 and may control the distribution of electrical power between components of the rotorcraft... In some cases, the EPDS 213 may include circuit breakers, and the pilot or the ACU 215 can couple or decouple a load or a group of loads from an electrical bus at a circuit breaker…”;
¶[0029]: “…Each SPDU includes one or more circuit breakers that are each connected to one or more electrical loads. Each SPDU can couple or decouple each of the connected loads from an electrical bus 317 via its circuit breakers. Loads may include rotorcraft components such as a flight control system, actuators, lights, displays, or other rotorcraft components and accessories…”;
Where the Avionics Control Unit 215 can de-couple one or more electrical loads such as lights and displays (offloads one or more non-thrust loads) and where a load or a group of loads (the non-thrust loads) are coupled to the electrical bus (are manually restored) at a circuit breaker by the pilot (an operator)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Jones, Breit, and Curry with the method of manually restoring one or more non-thrust loads by an operator of Berkley because “…A load or group of loads may also be re-coupled to the bus if the amount of available electrical power increases. In some cases, a load or group of loads that is decoupled from the bus may be coupled to the bus when the functionality of the load or group of loads is desired…” where a pilot may desire the functionality of a group of loads and may re-couple the loads once an adequate amount of electrical power is available.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dalal (PGPub No US 2020/0025094 A1) teaches an electrical power system architecture and method for allocating power includes a power distribution bus configured to receive power generated by a first engine having a first generator and a second generator, a first set of electrical buses connected with the power distribution bus and associated with the first engine, and a second set of electrical buses configured to selectively connect with the power distribution bus.
Lebrun et al. (PGPub No US 2016/0083106 A1) teaches a DC electrical generation system for an aircraft propelled by a turbine engine, such as a turbojet, including a device that can cut-off power to the generator(s) and simultaneously activate an alternative current supply. The power cut-off device for triggering power cut-off and activating the alternative current supply is controlled by a control or operating parameter of the turbine engine. The alternative current supply is preferably formed by one or more supercapacitors.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668